Citation Nr: 1022301	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to a heart disability.  

3.  Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1975 to September 1978.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from April 
and November 2006 rating decisions of the Philadelphia, 
Pennsylvania Department of Veterans Affairs (VA) Regional 
Office (RO).  In January 2010, a Travel Board hearing was 
held before the undersigned.  A transcript of the hearing is 
associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran seeks service connection for heart disease and a 
psychiatric disability.  He sustained a head injury in 
service, and has established service connection for headaches 
as a residual of such injury.  At the hearing before the 
undersigned, he contended that his depression is related to 
the head injury in service and/or to its service connected 
residuals.  He has not been afforded a VA examination to 
determine the etiology of his psychiatric disability.  The 
factual evidence presented satisfies the "low threshold" 
criteria as to when a VA examination to secure a medical 
nexus opinion is necessary.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Regarding the claim of service connection for heart disease, 
the Veteran testified that he receives treatment for such 
disability from private providers.  Records of such treatment 
may contain information bearing on his claim, and should be 
obtained.  

The Veteran is advised that where evidence (to include 
releases for private records) requested in connection with a 
claim for VA benefits is not received within a year of the 
initial request, the claim is to be considered abandoned.  
See 38 C.F.R. § 3,158(a).  

The claim for TDIU is inextricably intertwined with the 
service connection claims; therefore, action on the TDIU 
claim must be deferred pending resolution of the claims for 
service connection.  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's co-operation 
(i.e., providing any necessary 
identifying information and releases) 
the RO should obtain a list of all 
providers of private treatment that the 
Veteran has received for heart 
disability, and secure copies of all 
records of the treatment.  

2.  The RO should arrange for the 
Veteran to be examined by a 
psychiatrist to determine the nature 
and likely etiology of his psychiatric 
disability.  The examiner must review 
the Veteran's claims file in 
conjunction with the examination, and 
based on such review and examination of 
the Veteran, provide an opinion 
responding to the following:  

a.  What is the proper diagnosis for 
the Veteran's psychiatric disability?  

b.  Is it at least as likely as not (a 
50% or better probability) that the 
psychiatric disability diagnosed is 
related to the head injury the Veteran 
sustained during service (and/or the 
service connected residual headaches)?  

The examiner must explain the rationale 
for all opinions in detail.  

3.  The RO should then readjudicate the 
Veteran's claims (TDIU in light of the 
determinations made on the service 
connection claims).  If any remains 
denied, the RO should issue an 
appropriate supplemental statement of 
the case, and afford the Veteran and 
his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
matters must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

